— Appeal from a judgment of the Supreme Court (Bradley, J.), entered May 11, 1990 in Ulster County, upon a verdict rendered in favor of plaintiffs.
Upon finding that defendants were negligent, the jury awarded damages in the amount of $100,000, $70,000 for the *1139wrongful death of decedent and $30,000 for conscious pain and suffering. Initially, we find that Supreme Court did not improperly marshal the evidence in its charge to the jury. Any marshaling of the evidence by the court was done in a balanced manner which neither directed the jury to any specific outcome nor precluded the jury from reaching an impartial verdict (see, Altman v Deepdale Gen. Hosp., 124 AD2d 768, 769, lv denied 70 NY2d 611; Gordon v Kaufman, 112 AD2d 350). Furthermore, upon our review of the record, we cannot say that the verdict was excessive, as it did not materially deviate from what would be deemed reasonable compensation (see, CPLR 5501 [c]).
Weiss, J. P., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, without costs.